Citation Nr: 0618807	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-02 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for decreased grip 
strength of the right hand, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative 
arthritis of the right wrist, currently evaluated a 10 
percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
first right metacarpal bone fracture (the metacarpal bone of 
the thumb) of the right hand, currently evaluated as 10 
percent disabling.  

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for loss of use of a creative organ as a result of VA 
prescribed medication.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winton-Salem, North Carolina.  

In June 2002, the RO denied the claim of entitlement to an 
increased rating for decreased grip strength of the right 
hand, evaluated as 10 percent disabling; entitlement to an 
increased rating for arthritis of the right wrist, evaluated 
as 10 percent disabling; and entitlement to an increased 
rating for residuals of a first metacarpal bone fracture of 
the right hand, evaluated as 10 percent disabling.  The RO 
also denied the claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for loss of use of a creative organ as 
a result of VA prescribed medication.  

In February 2003, the veteran presented personal testimony at 
an RO hearing before a Decision Review Officer.  A transcript 
of the hearing is of record.  

In the April 2003 rating decision, the RO assigned a 30 
percent evaluation for decreased grip strength of the right 
hand, effective May 2001.  The veteran has not indicated that 
he is satisfied with this rating.  Thus, the claim is still 
before the Board.  See AB v. Brown, 6 Vet.App. 35 (1993).

The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for loss of a creative organ due to VA 
prescribed medication is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The disability of decreased grip strength of the right 
hand is manifested by an inability to grasp and pick up small 
items such as pens and symptoms which are consistent with no 
more than moderate incomplete paralysis.  

2.  The disability of degenerative arthritis of the right 
wrist is manifested by pain, traumatic arthritis, mild 
degenerative arthritic changes, and limitation of motion.  
The veteran wears a wrist splint for pain relief.  

3.  The residuals of a first metacarpal bone fracture of the 
right hand includes pain and full range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for 
decreased grip strength of the right hand, currently 
evaluated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.27, 4.71a, 4.124a, Diagnostic Codes 5003, 5010, 
8599-8514 (2005).  

2.  The criteria for entitlement to an increased rating for 
degenerative arthritis of the right wrist, currently 
evaluated as10 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 
(2005).  

3.  The criteria for entitlement to an increased rating for 
residuals of a fractured first metacarpal bone of the right 
hand, currently evaluated as 10 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5152, 5224, 5228, 5053 (2001, 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claims of entitlement to an increased rating 
for decreased grip strength of the right hand, degenerative 
arthritis of the right wrist, and residuals of a first 
metacarpal bone fracture of the right hand, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities in the event that the claims are granted.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
increased rating claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in August 2003, subsequent to the RO's initial 
unfavorable decision.  

The Board concludes that the discussions contained in the 
correspondence issued in August 2003, which pertains to the 
requirements of VCAA and VA's duty to assist, informed the 
veteran of the information and evidence necessary to 
substantiate the claims and complied with VA's notification 
requirements.  The correspondence pertaining to VCAA 
specifically informed the veteran of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was also informed to essentially submit everything in his 
possession with regard to establishing evidence that is 
necessary to substantiate the claims.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notice.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, and VA medical treatment 
records.  The veteran has not identified any additional 
evidence pertinent to the claims, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In April 1966, the RO granted the claim of entitlement to 
service connection for residuals of a first metacarpal bone 
fracture of the right hand and assigned a noncompensable 
rating, effective February 1966.  This appeal stems from a 
May 2001 claim of entitlement to increased ratings for 
decreased grip strength of the right hand, degenerative 
arthritis of the right wrist, and residuals of a fracture of 
the first metacarpal bone of the right hand.  The veteran 
essentially maintains that he is entitled to a higher rating 
for all three disabilities.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

At issue is the severity of the veteran's right hand 
disabilities.  Note that during the appeal period, the rating 
criteria for ankylosis and limitation of motion of digits of 
the hand were amended, effective from August 26, 2002. See 67 
Fed. Reg. 144, 48784-48787 (2002).  The January 2003 
Statement of the Case (SOC) informed the veteran of the 
amended regulations.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

The evidence associated with the claims file include VA 
examination report and X-ray study, dated in March 2002; VA 
medical treatment records, dated from January 2000 to 
February 2003, and a RO hearing transcript dated in February 
2003.  

Entitlement to an Increased Rating for Decreased Grip 
Strength of the Right Hand, Currently Evaluated as 30 Percent 
Disabling

The pertinent VA medical treatment records reveal that the 
veteran complained of pain and an inability to grip small 
items such as a pen or a glass of water.  The VA medical 
record, dated in October 2001, show that the veteran had grip 
strength of 5/5, finger to thumb opposition strong.  

In March 2002, the veteran underwent VA examination and X-ray 
study by a fee basis provider.  On examination, the examiner 
stated that the right hand is the veteran's dominant hand.  
He uses the right hand to write, eat, and comb his hair.  The 
veteran related that he fell and injured the right hand in 
1954.  He required surgical repair as a result of the injury.  
Since the incident he has experienced degenerative joint 
disease in the right wrist with decrease grip strength in the 
right hand, as well as pain.  

On motor strength testing, the motor function is decreased 
and the veteran demonstrated a right hand squeeze on Jamar 
dynamometer testing of 2 pounds.  The remaining motor 
strength function was within normal limits at 5/5 power.  The 
examiner evaluated the musculoskeletal impairment and stated 
that the veteran was unable to grasp and pick up a pen with 
the right hand, he was unable to tie his shoelaces, and he 
was unable to tear a piece of paper with his hands.  

The examiner reiterated that the veteran developed weakness 
on the right with grip strength and that he demonstrated poor 
hand strength, bilaterally.  He cannot use the other hand for 
grasping, pushing, pulling, writing, buttoning clothing on 
picking or picking up small objects, and requires the use of 
a brace on the right hand for writing.  The examiner stated 
that the veteran's right hand condition had a moderate to 
severe effect upon the veteran's activities of daily living, 
as well as severe effect on his ability to perform job 
functions.

During the February 2003 RO hearing, the veteran testified 
that he experiences constant pain and swelling in his thumb.  
He stated that he is unable to hold a glass of water and that 
he is unable to pick up a pencil with the right hand.  

In March 2004, the RO assigned a 30 percent disability rating 
for deceased grip strength of the right hand under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8599-8514 (2005).  With regard to 
hyphenated Diagnostic Codes, 38 C.F.R. § 4.27 provides that 
hyphenated Diagnostic Codes are used when a rating under one 
Diagnostic Code requires the use of an additional Diagnostic 
Code to identify the basis for the evaluation assigned.  

Under Diagnostic Code 8514, a 30 percent disability rating is 
assigned for incomplete paralysis of the musculospiral nerve 
(radial nerve).  The next higher rating of 50 percent is 
assigned for severe moderate incomplete paralysis.  A 70 
percent rating is assigned for complete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2005).  

In the veteran's case, the symptoms associated with decreased 
hand grip include pain and an inability to grasp a pen and 
pick it up.  The disability has been described as having a 
moderate to severe effect upon the veteran's activities of 
daily living.  It is noted however that he has full range of 
motion of the fingers.  The veteran does not have ankylosis 
of the right hand.  Thus, rating the veteran under diagnostic 
codes pertaining to individual digits of the hand would not 
result in a higher rating.  38 C.F.R. § 4.71, Diagnostic 
Codes 5216-5230.  The medical evidence does not demonstrate 
that he has incomplete paralysis which is severe or complete 
paralysis.  In fact, the VA medical records, dated through 
January 2003 only show complaints of right hand weakness and 
pain.  Additionally, none of the medical evidence shows that 
the veteran has any paralysis of the musculospinal nerve 
(radial nerve).

Accordingly, the criteria for the next higher rating for 
decreased grip strength of the right hand have not been met 
and the 30 percent disability rating is continued.  

Entitlement to an Increased Rating for Degenerative Arthritis 
of the Right Wrist, Currently Evaluated as 10 Percent 
Disabling

The evidence shows that the veteran wears a splint on the 
right wrist for pain relief.  The May 2001 VA orthopedic 
outpatient medical record shows that the veteran complained 
of right wrist pain and arthritis of the right wrist.  He 
also related that he damaged a splint that was provided for 
his right wrist, and requested a replacement splint for the 
right wrist.  On physical examination, the sensory and motor 
systems of the right hand were intact, he had diffuse 
tenderness over the dorsum of his hand, and it is noted that 
he had a nonspecific examination variable wrist range of 
motion.  

During the March 2002 VA examination and X-ray study 
performed by a fee basis provider, the examiner also stated 
that the right wrist was abnormal and noted the presence of 
weakness and instability.  The examiner stated the normal 
ranges of motion for the wrist.  The range of motion for the 
right wrist was decreased as follows: dorsiflexion from was 0 
to 10 degrees, palmar flexion was from 0 to 80 degrees, 
radial deviation was from 0 to 20 degrees, and ulnar 
deviation was from 0 to 45 degrees.  There was also limited 
range of motion of the right wrist with pain.  

The VA X-ray study showed mild degenerative arthritis changes 
involving the radiocarpal and intercarpal articulations of 
the right wrist.  There was no evidence of instability.  The 
impression is stated as mild degenerative arthritic changes 
of the right wrist.  

The veteran is service-connected for degenerative arthritis 
of the right wrist.  Under Diagnostic Code 5003, Degenerative 
Arthritis (hypertrophic or osteoarthritis), degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint or joints involved.  
In the absence of limitation of motion, a 20 percent 
disability rating is assigned for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  

The veteran is in receipt of a 10 percent rating for the 
disability of arthritis of the right wrist under Diagnostic 
Code 5215, Limitation of Motion of the Wrist.  Under 
Diagnostic Code 5215, a 10 percent rating is assigned for 
limitation of motion of the wrist (where dorsiflexion is less 
than 15 degrees and where palmar flexion is limited in line 
with the forearm).  The veteran has dorsiflexion of the right 
wrist from 0 to 70 degrees and palmar flexion of the right 
wrist from 0 to 80 degrees.  The veteran is in receipt of the 
maximum rating allowed by law.  Thus, a disability rating 
higher than 10 percent under Diagnostic Code 5215 is not 
possible.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005).  

There is no X-ray evidence which demonstrates involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations associated with 
arthritis of the right wrist.  Accordingly, the criteria for 
the next higher rating of 20 percent under Diagnostic Code 
5003 have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).  

The Board observes that the veteran wears a splint for the 
right wrist.  There is no evidence, however, that the veteran 
has undergone a replacement of the right wrist by prosthesis.  
Thus, the next higher rating of 20 percent is not warranted 
under Diagnostic Code 5053, Wrist Replacement (prosthesis).  
38 C.F.R. § 4.71a, Diagnostic Code 5053 (2005).  

The evidence contained in the VA medical treatment records do 
not indicate that the veteran suffers from symptoms which are 
consistent with the criteria for the next higher rating.  
Accordingly, the criteria for the next higher rating for 
arthritis of the right hand have not been met.  

Entitlement to an Increased Rating for Residuals of a 
Fractured First Metacarpal Bone of the Right Hand, Currently 
Evaluated as 10 Percent Disabling

The relevant evaluation requirements effective since August 
26, 2002 provide for a new Diagnostic Code which discusses 
the particular limitation of motion of the thumb.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5228 (2004).  Under the old 
criteria for evaluating the thumb, the veteran would have to 
show ankylosis (frozen joint) of the thumb in order to meet 
the criteria for a 10 percent rating.  A 20 percent rating 
required a finding of unfavorable ankylosis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5224 (2001).  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  In this 
case, there is no evidence of ankylosis.  

Under Diagnostic Code 5224 (the revised criteria), a 10 
percent rating is assigned for favorable ankylosis of the 
thumb.  In order to assign the next higher rating of 20 
percent for residuals of a fractured first metacarpal bone 
(the metacarpal bone of the thumb), the evidence must show 
that the veteran suffers from unfavorable ankylosis of the 
thumb.  The note for this criteria provide that consideration 
is to be given with regard to whether an evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion.  

Under Diagnostic Code 5152, Amputation of the Thumb, the next 
higher rating of 20 percent is assigned for amputation of the 
thumb at the distal joint or through distal phalanx.  In the 
veteran's case, he has not had his right thumb amputated; the 
right thumb disability is not manifested by symptoms that are 
consistent with amputation of the right thumb.  Thus, the 
criteria for the next higher rating of 20 percent under 
Diagnostic Code 5152 have not been met.  38 C.F.R. § 4.71, 
Diagnostic Code 5152 (2002, 2005)

Under Diagnostic Code 5228 (the revised criteria), a 10 
percent rating is assigned for limitation of motion of the 
thumb with a gap of one to two inches (2.5 to 5.1) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  In order to assign the next higher 
rating of 20 percent for limitation of motion of the thumb, 
the evidence must show that the veteran suffers from 
limitation of motion of the thumb with a gap of more than two 
inches (5.1cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  The March 2002 
examiner stated the normal ranges of motion for the thumb and 
stated that the veteran has a full range of motion.  
Accordingly, the criteria for the next higher rating of 20 
percent under Diagnostic Code 5228 have not been met.  

The evidence contained in the VA medical treatment records do 
not indicate that the veteran suffers from symptoms which are 
consistent with the criteria for the next higher rating.  
Accordingly, the criteria for the next higher rating for 
residuals of a first metacarpal bone fracture of the right 
hand have not been met.  

III.  Conclusion

The United States Court of Appeals for Veterans Claims 
(Court) has held that consideration should be given to 
evidence of pain, weakened movement, excess fatigability, or 
incoordination.  The level of associated functional loss in 
light of 38 C.F.R. § 4.40 (2004), which requires VA to regard 
as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use, should also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
March 2002, the examiner stated that pain, weakness, fatigue, 
incoordination or lack of endurance do not affect the range 
of motion of the thumb.  The disabilities on appeal were not 
additionally impaired as a result of any of the DeLuca 
factors.  Thus, a higher rating is not warranted under the 
provisions of DeLuca.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to increased ratings for the veteran's service-
connected residual right hand fracture disabilities.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased rating for decreased grip 
strength of the right hand, currently evaluated as 30 percent 
disabling is denied.  

Entitlement to an increased rating for degenerative arthritis 
of the right wrist, currently evaluated a 10 percent 
disabling is denied.  

Entitlement to an increased rating for residuals of a first 
metacarpal bone fracture of the right hand, currently 
evaluated as 10 percent disabling is denied.  


REMAND

The veteran maintains that he is currently diagnosed as 
having sexual dysfunction and loss of a creative organ due to 
VA prescribed medication (i.e., Xanax).  A review of the 
claims file shows that additional procedural and substantive 
development is necessary before the Board can adjudicate this 
claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for the loss of a creative organ due to VA 
prescribed medication.  He was not, however, provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date in the event that the 
claim of entitlement to compensation for 38 U.S.C.A. § 1151 
is granted.  Therefore, this case must be remanded to provide 
the veteran with proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

A review of the claims file shows that in April 1987, the 
veteran took Xanax and apparently suffered an overdose of the 
medication.  The VA medical treatment records, dated from 
February 1994 to February 1995, show that the veteran was 
treated with Xanax.  There is also a note that indicates that 
the veteran may have had some problems with Xanax dependency.  
A January 2000 VA medical record shows that the veteran 
presented to a VA facility and essentially complained of 
erectile dysfunction.  The veteran was assessed as having 
erectile dysfunction, predominate organic.  On VA psychiatric 
examination, dated in April 2002, it is noted that the 
veteran overdosed on Xanax and other medications in 1987.  

During the February 2003 RO hearing, the veteran testified 
that he was prescribed Xanax by a VA medical doctor.  He 
stated that he has suffered with impotency since 1986.  He 
related that in 1992 he discontinued using Xanax.  He also 
stated that his son, whom he claims is a medical doctor, 
informed him that his impotency is related to taking Xanax.  
He also claims that Dr. C. H. at the VA outpatient clinic in 
Greenville, North Carolina rendered a similar opinion.  The 
Board points out that there is no medical opinion in the 
claims file which address whether the veteran is currently 
diagnosed as having sexual dysfunction or loss of a creative 
organ due to VA prescribed Xanax and whether VA was at fault 
for prescribing this medication to the veteran.  A medical 
opinion is needed to address this medical questions raised..  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and that includes the notice requirements 
as outlined in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  
The notice should include information 
regarding the disability rating and the 
effective date to be assigned in the 
event that compensation under 38 U.S.C.A. 
§ 1151 is granted.  

2.  To the extent that it is possible, 
verify that VA prescribed Xanax for 
treatment of the veteran.  Obtain VA 
medical treatment records which 
demonstrate that a VA medical doctor 
prescribed Xanax for the treatment of the 
veteran.  If VA medical treatment records 
which demonstrate that a VA medical 
doctor prescribed Xanax for treatment of 
the veteran cannot be obtain, inform the 
veteran and allow him to submit these 
records for VA review.  Associate these 
records with the claims file.  

3.  If the evidence demonstrates that a 
VA medical doctor prescribed Xanax for 
the treatment of the veteran, schedule 
the veteran for VA examination 
Prior to the examination, the claims 
folder must be made available to the 
examining physician for review of the 
case.  

The following information should be 
included in the examination report:

a.)  State whether the veteran is 
diagnosed as having a sexual 
dysfunction and/or loss of a 
creative organ.  

b.)  If the veteran suffers from a 
sexual dysfunction and/or loss of a 
creative organ, state whether it is 
due to VA prescribed Xanax for 
treatment of the veteran.  

c.) If Xanax caused a sexual 
dysfunction or loss of a creative 
organ, was this a foreseeable event.  
If a foreseeable event was the 
veteran notified of this.

d.)  State whether VA was negligent, 
careless, etc. in prescribing Xanax 

e.)  Interpret the January 2000 VA 
medical record which includes the VA 
physician's comment regarding the 
assessment phrased as: erectile 
dysfunction, predominate organic.  

A complete rationale, based on a review 
of the record, and examination 
findings, should be given for all 
opinions given.  

4.  Provide the veteran with adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

5.  Readjudicate this claim.  In 
particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  

6.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


